COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Michael Anthony Anderson v. The State of Texas

Appellate case number:      01-20-00574-CR

Trial court case number:    1680892

Trial court:                230th District Court of Harris County

       Appellant, Michael Anthony Anderson, has filed a notice of appeal of the trial
court’s order denying his pretrial application for a writ of habeas corpus. The clerk’s
record was filed on August 31, 2020, and the reporter’s record was filed on August 28,
2020. The Court will consider briefing in this appeal. See TEX. R. APP. P. 31.1(b).
       Appellant’s brief will be due within 20 days from the date of this order. See TEX.
R. APP. P. 31.1(b), 38.6(a). The State’s brief, if any, will be due no later than 20 days
from the date that appellant’s brief is filed. TEX. R. APP. P. 31.1(b), 38.6(b).
       It is so ORDERED.

Judge’s signature:________/s/ Julie Countiss____________
                          Acting individually

Date: September 3, 2020